DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claim 9 is objected to because of the following informalities:  It is unclear as to what is meant by unwanted active discharge.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler (DE 102012020019 A1) in view of Niwa et al. (DE 102013014609 A1, cited by applicant)
Regarding claims 1 and 9, Stadler teach A device for actively discharging a high-voltage intermediate circuit contained in a power electronics module of an electrically driven vehicle and having an intermediate circuit capacitor, comprising a control device for controlling the active discharge, a discharge circuit which can be driven by the control device for actively discharging the high-voltage intermediate circuit of the power electronics module, (Note abstract) which has a semiconductor switch and a discharge resistor connected in series therewith (Note par. 12), and a temperature sensor arranged in spatial proximity to the discharge resistor and/or the semiconductor switch, (Note par. 17) 
Stadler does not teach the control device being configured to infer an active discharge from a sudden change in the temperature detected by the temperature sensor.
Niwa et al. teach the control device being configured to infer an active discharge from a sudden change in the temperature detected by the temperature sensor (Note thermistor, par. 30). (Note par. 111, The discharge operation condition setting part 325- 1 sets a first threshold value, which is a start level for a resistance discharge due to temperature information. Further, the discharge operation condition setting part sets a second threshold, which is a stop level for a resistance discharge due to temperature information. The discharge operation determination part 323- 1 instructs the resistance discharge part 321- 1 to start a resistance discharge operation when a DC voltage value measured by the voltage measurement part 322- 1 becomes larger than the first threshold value, and instructs the resistance discharge part 321- 1 to stop the resistance discharge operation when it is determined that the DC voltage value detected by the voltage measurement part 322- 1 is smaller than the second threshold value, which is again smaller than the first threshold value.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of to include the teaching of  Stadler to include the teaching of Niwa because it would increased ease of maintenance including a resistance discharge unit for consuming regenerative energy from a motor through resistance discharge. Note Niwa par. 17.
Regarding claim 2, Stadler teach wherein the discharge resistor is an SMD resistor. (Note par. 10, MOSFET suggest surface mounted)

Regarding claim 3, Stadler teach wherein the discharge resistor is a metal oxide sheet resistor or a manganin foil resistor. (Note par. 10)

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stadler (DE 102012020019 A1) in view of Niwa et al. (DE 102013014609 A1, cited by applicant) in view of Jinno et al. (JP 2016086578).
Stadler teach the instant invention except:
Regarding claims 4, Stadler does not teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board.
Jinno et al. teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board. Note Fig. 5 below.

    PNG
    media_image1.png
    674
    562
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stadler to include the teaching of Jinno et al. because it would provide a discharge control device which prevents abnormal heating of a discharge resistor if a cut-off circuit is not normally cut off. (Note Jinno et al. abstract)

Regarding claim 11, Stadler does not teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board.
Jinno et al. teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board. Note Fig. 5 below.

    PNG
    media_image1.png
    674
    562
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stadler to include the teaching of Jinno et al. because it would provide a discharge control device which prevents abnormal heating of a discharge resistor if a cut-off circuit is not normally cut off. (Note Jinno et al. abstract)


Regarding claim 12, Stadler does not teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board.
Jinno et al. teach wherein the temperature sensor is located on the upper side of a circuit board, while the discharge resistor and the semiconductor switch are arranged on the lower side of the circuit board. Note Fig. 5 below.

    PNG
    media_image1.png
    674
    562
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stadler to include the teaching of Jinno et al. because it would provide a discharge control device which prevents abnormal heating of a discharge resistor if a cut-off circuit is not normally cut off. (Note Jinno et al. abstract)
Allowable Subject Matter
Claims 5-8,10,13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRIUS R PRETLOW/            Examiner, Art Unit 2858                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858